                                United States District Court
                              Western District of North Carolina
                                     Asheville Division

 Kayie Shaune DeVore Wright,              )            JUDGMENT IN CASE
                                          )
                 Plaintiff,               )             1:19-cv-00146-FDW
                                          )
                    vs.                   )
                                          )
 United States, et al.,                   )
                                          )
               Defendants.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 3, 2020 Order.

                                                 April 6, 2020
